Citation Nr: 1531864	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-13 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of unknown origin, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Robin M. Webb, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.  This matter originally came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran duly appealed the RO's determination and in August 2010, he testified at a Board hearing at the RO before a Veterans Law Judge.  In September 2010, the Board remanded the matter for additional evidentiary development.

In a June 2012 letter, the Board advised the Veteran that the Veterans Law Judge before whom he had testified in August 2010 was no longer employed by the Board.  He was offered the opportunity to attend another hearing before a different Veterans Law Judge, but the Veteran did not respond.  

In April 2013, the Board denied service connection for adenocarcinoma of unknown origin, claimed as due to exposure to herbicides.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated the Board's April 2013 decision and remanded the matter for action consistent with its decision, to include consideration of whether an additional medical opinion is necessary in order to properly address all of the Veteran's theories of entitlement.  

In June 2015, the Veteran's attorney submitted additional evidence and argument in support of the appeal, including an opinion from the Veteran's private medical oncologist, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  As set forth in more detail below, after consideration of this additional evidence, as well as the remaining evidence of record, the Board concludes that a favorable determination is warranted in this case that that an additional medical opinion is therefore not necessary.  

The Board has reviewed the paper claims file, as well as the Veterans Benefits Management System (VBMS) and Virtual VA.  VBMS contains documents related to the Court litigation and Virtual VA contains duplicated of documents contained in the paper claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  In 2007, the Veteran was diagnosed as having metastatic adenocarcinoma, primary site unknown.

3.  Although the exact nature and etiology of the Veteran's adenocarcinoma remains unknown, the evidence is in equipoise as to whether the cancer originated in his lungs.


CONCLUSION OF LAW

Absent affirmative evidence to the contrary, adenocarcinoma is legally presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

The Veteran's service personnel records show that he served in the Republic of Vietnam from September 1969 to July 1970.  He is a recipient of the Vietnam Service Medal and the Vietnam Campaign Medal with 60 Device.  

The extensive post-service record on appeal shows that in September 2007, the Veteran was first diagnosed as having adenocarcinoma.  The nature and etiology of his adenocarcinoma, however, remains unclear.  

More specifically, the record shows that in August 2007, the Veteran was hospitalized at a private facility in connection with his complaints of abdominal pain.  A CT scan of the abdomen performed during the course of hospitalization showed pleural thickening in the right lung base and a cystic mass in the head of the pancreas.  The diagnosis on discharge was acute pancreatitis and abdominal pain.

Subsequent clinical records show that in September 2007, the Veteran consulted with a VA physician regarding his abdominal pain.  CT scans performed in September 2007 revealed a normal liver, unremarkable pancreas, normal spleen, and enlarged lymph nodes in the celiac axis.  The impression of the VA physician was lymphoma or leukemia and a biopsy was ordered for lymphadenopathy.  A September 2007 pathology report notes that a bone marrow aspirate had been performed in connection with a clinical history of non-Hodgkin's lymphoma.  The pathology report, however, shows that the interpretation was normocellular marrow with trilinear maturation, negative for Hodgkin lymphoma.  

The record on appeal also shows that samples from a September 2007 left Virchow lymph node biopsy were sent to the Armed Forces Institute of Pathology (AFIP) for examination.  The AFIP pathology report shows a diagnosis of metastatic adenocarcinoma, primary site unknown.  The report explained that a lung primary was considered possible, "but the histology, (papillary and cystic) and immunophenotype are unusual."  The report further noted that although a gastrointestinal primary was also considered possible, "it does not conform to a pattern we recognize."  The report noted that the Veteran's adenocarcinoma was not recognized as an obvious primary lesion of the pancreas or thyroid, and that the histology was not typical of tumors of prostatic origin.  The bladder was also considered doubtful.  It was noted that some reviewers had noted that the sample showed a slight resemblance to an ovarian type stroma that could be seen in mucinous cystic neoplasms of the pancreas, but because such neoplasms were overwhelmingly more common in females than males, and typically arose as cystic masses in the tail of the pancreas, "[d]etailed radiologic examination of the pancreas would help clarify this question," although the AFIP did not favor this diagnosis. 

Additional VA and private clinical records show that the nature and etiology of the Veteran's adenocarcinoma thereafter remained unclear to the Veteran's physicians.  A September 2007 consultation from the Veteran's private physician noted an impression of "[m]etastatic adenocarcinoma, rule out [gastrointestinal] primary" and "[s]econdarily consider non-small-cell lung cancer."  

Subsequent VA and private clinical records reflect multiple, varied diagnoses, including presumptive pancreatic in nature; adenocarcinoma of unknown primary; adenocarcinoma unknown, most likely arising out of the gastroesophageal junction; metastatic adenocarcinoma of the stomach; adenocarcinoma intestinal type; metastatic adenocarcinoma of unknown origin, somewhere within the intra-abdominal cavity; pancreatic cancer; metastatic adenocarcinoma of unknown origin, most likely arising in the gastrointestinal tract; adenocarcinoma of unknown primary, most likely gastric or lung; presents clinically and radiographically in a manner expected of a gastroesophageal or gastric cancer; clinical history of lymphoma, history of cancer of the pancreas; metastatic cancer of unknown primary; metastatic adenocarcinoma; metastatic cancer, unknown primary; most likely adenocarcinoma of the stomach; adenocarcinoma of unknown primary, most likely arising out of gastroesophageal junction; debatable origin of cancer, pancreatic versus intestinal; and cancer pattern most compatible with carcinoma of the distal esophagus with solitary metastatic middle mediastinal lymph node.  

In an August 2008 letter, the Veteran's private treating physician, a medical oncologist, indicated that the Veteran was undergoing systemic chemotherapy and had been treated essentially as a patient with a cancer arising in the intestinal tract.  He indicated, however, that there was no clear cut data to indicate that a pancreatic origin of the Veteran's tumor was the most likely site.  Rather, he indicated that "[a]s a matter of fact, it seems to be the least likely site."  

The Board thereafter solicited an opinion from AFIP to determine, if possible, the etiology of the Veteran's adenocarcinoma.  In an October 2012 opinion, the Joint Pathology Center (JPC), the organization to which the AFIP operations had been transferred, indicated that the diagnosis of the Veteran' cancer remained unchanged from metastatic adenocarcinoma, primary site unknown.  The JPC explained that it was impossible to determine the primary site of the Veteran's adenocarcinoma based on an examination of the left Virchow node biopsy material alone and that it was therefore "not possible to comment on whether the Veteran's cancer had been incurred in service or was the result of herbicide exposure without resorting to speculation."  JPC explained that a left Virchow node is an enlarged lymph node that is often the first sign of an abdominal tumor and that a Virchow node is frequently a manifestation of gastric adenocarcinoma, but that adenocarcinomas arising in other organ sites may also metastasize in this fashion.  The JPC explained that no specific test could unequivocally determine the original site of a metastatic deposit of adenocarcinoma and concluded that the "limits of medical knowledge have been exhausted" with regard to the examination of the left Virchow node alone.  The JPC, however, explained that if the metastatic deposit could be compared with the candidate tumor at the site of origin, it might be possible to determine with a reasonable degree of certainty if the the lesions were related and metastatic deposit arose from the primary tumor.  

In December 2012, the Veteran submitted a letter from his private treating physician stating that the Veteran had presented with gastroesophageal carcinoma that had widely metastasized within the abdominal cavity.  The Veteran had undergone multiple therapies over the past five years and was currently on maintenance therapy with minimal residual abnormalities.  

In a May 2015 letter, the Veteran's private treating physician, a medical oncologist, indicated that the Veteran had remained under treatment for the past seven years for metastatic gastroesophageal cancer, primary unknown origin.  He explained that although the Veteran's cancer had been historically treated as metastatic recurrent gastroesophageal cancer, "we have never ruled out the lung as the primary tumor site, and it is as likely as not medically sound to include the lung as to exclude it."  The physician explained that the Veteran's cancer was treated as metastatic recurrent gastroesophageal cancer because this approach had proved effective in fighting his cancer, not because of the primary tumor location.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain chronic diseases, including malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include Hodgkin's disease; non-Hodgkin's lymphoma; and respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Additionally, presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  See VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for adenocarcinoma, arguing that it is causally related to his herbicide exposure in Vietnam.  After carefully reviewing the evidence, the Board finds that the evidence is in equipoise and service connection for adenocarcinoma is warranted.

Preliminarily, the Veteran's service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era.  The record contains no affirmative evidence establishing that the Veteran was not exposed to an herbicide agent during that service.  He is therefore legally presumed to have been exposed during to an herbicide agent during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).

As set forth above, the record on appeal also confirms that adenocarcinoma was diagnosed in September 2007.  It is undisputed that the cancer was present in multiple areas, including the Veteran's lungs, but the primary site of this cancer was never clearly determined.

As set forth above, the record contains multiple and varied medical opinions regarding the etiology of the Veteran's cancer.  The Board finds that none of these opinions outweighs another with respect to its probative value.  Rather, the opinions consistently acknowledge that the primary site of the Veteran's cancer is not known to a certainty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The record, however, does contain an opinion from the oncologist who has been treating the Veteran's cancer for more than seven years.  As set forth above, the oncologist explained that, medically, that it is at least as likely as not that the Veteran's cancer originated in his lungs.  The exact nature of the Veteran's adenocarcinoma remains uncertain and it appears that a single, clear etiology cannot be definitively established - however, the oncologist explained that it was as medically correct to include lung as the primary site versus a gastrointestinal origin, and it was characterized as a gastrointestinal cancer as that form of treatment had proven beneficial.  Although the exact nature and etiology of the Veteran's cancer may never be known to a certainty, absolute certainty is not required in claims for VA benefits.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.

In summary, in weighing all of the evidence of record, the Board concludes that there is at least an equal possibility that the Veteran's adenocarcinoma originated in his lungs and is therefore legally presumed to have been incurred in service as a result of his exposure to Agent Orange.  Under these circumstances, the Board finds that there is an approximate balance of positive and negative evidence, warranting an award of service connection for adenocarcinoma.


ORDER

Entitlement to service connection for adenocarcinoma is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


